Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 05/06/2022.  The applicant(s) amended claims 1, 7, and 13.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 05/06/2022, with respect to independent claims 1, 7, and 13 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-4, 7-10, and 13-16 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-10, and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Upon further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “if the camera captures a specific object, uploading the corresponding augmented reality sub-environment scenario obtained by performing feature analysis for a specific object in a reality scenario captured by a camera and performing a corresponding augmented reality control operation for augmented reality information in the corresponding augmented reality sub- environment scenario” in combination with the other claimed features. Therefore, the claims as a whole are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658